DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  Regarding claim 1, lines 7-8 which recites “…the display panel, and and wherein a material…” should be corrected to “…the display panel, and wherein a material…”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (2019/0073505).

Regarding claim 1, Kwon teaches a display device comprising: a display panel (30; Fig 9); a metal plate (40; Fig 9; para [0070] The heat dissipation layer 42 may be formed of a metal layer (for example, graphite) para [0071] The anti-electrostatic layer 43 can be disposed on a rear surface of the heat dissipation layer 42. The anti-electrostatic layer 43 may protect the display module 30 from static electricity applied from the outside, and like the heat dissipation layer 42, the anti-electrostatic layer 43 may dissipate the heat occurring in the display module 30. The anti-electrostatic layer 43 may be formed of a metal such as copper (Cu), but is not limited thereto) disposed on a bottom surface of the display panel and configured to support the display panel (Fig 9); a filling member (90+91; Fig 9; para [0121] a supplement layer 90, and a thin metal layer 91.) disposed on the bottom surface of the display panel (Fig 9), wherein the filling member is disposed on the same level as the metal plate relative to the bottom surface of the display panel (Fig 9 shows both layers on the same level), and and wherein a material of the metal plate is different from a material of the filling member (para [0123] The supplement layer 90 may be formed of a plastic layer, such as PET. Therefore, PET (90) and metal (43) are of different material); a fingerprint sensor (50; Fig 9) disposed on a bottom surface of the filling member (Fig 9); and a member-sensor bonding member (60; Fig 9) disposed between the fingerprint sensor and the filling member to bond the fingerprint sensor to the filling member (para [0122] the second adhesive layer 60).
Kwon fails to explicitly teach, wherein a hardness of the filling member is greater than a hardness of the member-sensor bonding member; as claimed.
However, given that filling member comprises a thin metal layer 91 in addition to the supplemental layer 90 made of PET; and adhesive layer is made of OCA film; it would have been obvious to one of ordinary skill in the art before the filing date of present application that when the layers are formed of the materials as explained above; it would yield predictable results of a hardness of the filling member is greater than a hardness of the member-sensor bonding member. 

Regarding claim 2, Kwon teaches the display device as explained for claim 1 above.
Kwon fails to teach, wherein the filling member and the metal plate are in direct contact with each other; as claimed.
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have provided arrangement wherein the filling member and metal plate are in direct contact to each other because there are limited number of configuration in which these elements can be arranged and it would be obvious to try different arrangements in order to yield predictable results.

Regarding claim 3, Kwon teaches the display device as explained for claim 1 above.
Kwon fails to explicitly teach, wherein the hardness of the filling member is 10 times or more the hardness of the member-sensor bonding member, and wherein a hardness of the metal plate is greater than the hardness of the filling member; as claimed.
However, given that filling member comprises a thin metal layer 91 in addition to the supplemental layer 90 made of PET; and adhesive layer is made of OCA film; it would have been obvious to one of ordinary skill in the art before the filing date of present application that when the layers are formed of the materials as explained above; it would yield predictable results of a hardness of the filling member is more than the hardness of the member-sensor bonding member. Furthermore, it would have been obvious to one of ordinary skill in the art before the filing date of present application to have used different material used for making the metal plate and filling member in order to yield predictable results of providing device wherein a hardness of the metal plate is greater than the hardness of the filling member.

Regarding claim 4, Kwon teaches the display device of claim 1, wherein the metal plate is provided with a through hole (H in Fig 9) extending from a top surface of the metal plate to a bottom surface of the metal plate, and wherein the filling member fills the through hole (H in Fig 9 wherein the elements 90 and 91 are present).

Regarding claim 5, Kwon teaches the display device as explained for claim 4 above.
Kwon fails to teach wherein a width of the through hole decreases from the top surface of the metal plate to the bottom surface of the metal plate; as claimed.
However, it would have been obvious to one of ordinary skill in the art before the filing date of present application and matter of design choice to change the width of the hole in order to yield predictable results of providing width of the through hole decreases from the top surface of the metal plate to the bottom surface.

Regarding claim 6, Kwon teaches the display device as explained for claim 4 above.
Kwon fails to teach wherein a width of the through hole decreases from the top surface of the metal plate to a first point of the through hole which is disposed between the top surface of the metal plate and the bottom surface of the metal plate and then increases from the first point to the bottom surface; as claimed.
However, it would have been obvious to one of ordinary skill in the art before the filing date of present application and matter of design choice to change the width of the hole in order to yield predictable results of providing width of the through hole decreases from the top surface of the metal plate to a first point of the through hole which is disposed between the top surface of the metal plate and the bottom surface of the metal plate and then increases from the first point to the bottom surface.

Regarding claim 7, Kwon teaches the display device as explained for claim 4 above.
Kwon fails to teach, wherein a width of the through hole increases from the top surface of the metal plate to a first point of the through hole which is disposed between the top surface of the metal plate and the bottom surface of the metal plate and then decreases from the first point to the bottom surface; as claimed.
However, it would have been obvious to one of ordinary skill in the art before the filing date of present application and matter of design choice to change the width of the hole in order to yield predictable results of providing width of the through hole increases from the top surface of the metal plate to a first point of the through hole which is disposed between the top surface of the metal plate and the bottom surface of the metal plate and then decreases from the first point to the bottom surface.

Regarding claim 8, Kwon teaches the display device wherein the fingerprint sensor includes an ultrasonic fingerprint sensor (para [0059]), and wherein the ultrasonic fingerprint sensor is configured to compare an incident ultrasonic wave which is transmitted upward from the ultrasonic fingerprint sensor with a fingerprint reflection ultrasonic wave which is reflected from a finger on a top surface of the display panel, which is opposite to the bottom surface thereof, and recognize fingerprint of the finger (para [0059] When the fingerprint scanner 50 is the ultrasound type, the fingerprint scanner 50 may irradiate an ultrasound wave onto the front surface on which the display module 30 is disposed, and may determine a pattern of a fingerprint of a finger, based on a level of the ultrasound wave reflected by the fingerprint of the finger. In more detail, a fingerprint of a user has a valley and a ridge because of having a crest, and a level of a reflected ultrasound wave may vary based on a portion from which an irradiated ultrasound wave is reflected, whereby the fingerprint scanner 50 may obtain a contour of the fingerprint, based on a pattern of the reflected ultrasound wave. When the fingerprint scanner 50 is the ultrasound type, the fingerprint scanner 50 may include a fingerprint input unit and a fingerprint processing unit. The fingerprint input unit may include an ultrasound transmitter, which generates an ultrasound wave, and an ultrasound receiver which receives an ultrasound wave. The fingerprint processing unit may include a controller which processes a value received from the ultrasound receiver to determine whether to authenticate a fingerprint.).

Regarding claim 9, Kwon teaches the display device of claim 1, wherein the fingerprint sensor includes an optical fingerprint sensor, and wherein the filling member has a transmittance of 90% or more for light from the optical fingerprint sensor (para [0058] When the fingerprint scanner 50 is the optical type, the fingerprint scanner 50 may include a light source, which irradiates light onto a front surface on which the display module 30 is disposed, and an optical sensor which receives light reflected by a fingerprint of a finger and converts the received light into an electrical signal. The light source may be a laser or a light emitting diode (LED) and may be disposed in an edge of the display module 30. The optical sensor may be a complementary metal oxide semiconductor (CMOS) image sensor or a charge coupled device (CCD) image sensor. In this instance, the light emitted from the light source may be reflected and absorbed by a ridge and a valley of a fingerprint of a finger, and thus, fingerprint pattern information about the finger may be sensed by the optical sensor of the fingerprint scanner 50. Furthermore with respect to claimed 90% or more transmittance it would be obvious to provide filling member with higher transmission in order to detect fingerprint.).

Regarding claim 11, Kwon teaches the display device of claim 1 wherein a thickness of the filling member is greater than a thickness of the metal plate (Fig 9 shows layers 90+91 having thickness greater than thickness of 42).
Kwon fails to teach wherein the filling member partially covers a bottom surface of the metal plate; as claimed.
It would have been obvious to one of ordinary skill in the art before the filing date of present application and matter of design choice to change the width of the filling member to also cover portion of metal plate in order to yield predictable results of providing structure in which the gap between two elements can be reduced thus preventing any light leakage from the display.

Regarding claim 12, Kwon teaches the display device as explained for claim 1 above. 
Kwon fails to teach wherein when the display device is viewed in a plan view, the filling member is completely surrounded by the metal plate; as claimed.
However, Kwon teaches wherein when the display device is viewed in a plan view, the filling member is completely covering the display panel (Fig 10; para [0132] Moreover, except that the supplement layer 90 and the thin metal layer 91 are disposed on the whole rear surface of the display module 30).
It would have been obvious to one of ordinary skill in the art before the filing date of present application and matter of design choice to change the position of the filling member to be positioned such that it would completely be surrounded by the metal plate; in order to yield predictable results of providing support to both display and metal, thus improving structural integrity of the device.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (2019/0073505) as applied to claim 1 above, and further in view of Seo et al. (2019/0087630).

Regarding claim 10, Kwon teaches the display device as explained for claim 1 above.
Kwon fails to teach, wherein a width of the member-sensor bonding member is larger than a width of the filling member, and wherein the member-sensor bonding member is in direct contact with a bottom surface of the metal plate; as claimed.
Seo teaches a display device comprising wherein a width of the member-sensor bonding member is larger than a width of the filling member (Fig 1B shows adhesive 111 being in a portion. Hwoever another arrangement in Fig 2 shows adhesive 211 having much wider region/area. Thus this shows the adhesive can have different widths), and wherein the member-sensor bonding member is in direct contact with a bottom surface of the metal plate (Fig 4 shows element 111 being in direct contact with metal layer 490). 
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the structural arrangement of Kwon with the teachings of Seo, because this will provide better bonding of different layers, thus improving the structural integrity of the device.

Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (2019/0073505) as applied to claim 1 above, and further in view of Sim et al. (2018/0341290).

Regarding claim 13 , Kwon teaches the display device as explained for claim 1 above.
Kwon fails to teach wherein a folding area extending in a first direction, a first non-folding area disposed on a first side of the folding area, and a second non-folding area disposed on a second side of the folding area are defined in the display device, wherein the first non-folding area, the folding area, and the second non-folding area are arranged in a second direction different from the first direction, and wherein the display device is folded with respect to the folding area; as claimed.
Sim teaches a display device wherein a folding area (322; Fig 3) extending in a first direction (horizontal direction; Fig 3), a first non-folding area (whole front portion of the panel as reflected in Fig 2; 321; Fig 3) disposed on a first side of the folding area (Fig 3), and a second non-folding area (lower portion beneath 321 as in Fig 3) disposed on a second side of the folding area are defined in the display device (Fig 3), wherein the first non-folding area, the folding area, and the second non-folding area are arranged in a second direction (vertical direction in Fig 3) different from the first direction, and wherein the display device is folded with respect to the folding area (Fig 3).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the structural arrangement of Kwon with the teachings of Sim, because this will provide device in which the bottom layer can be provided with different circuit element and provide connection to the front display region, thus providing reliable connection in that region.

Allowable Subject Matter
Claims 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Regarding claim 14, prior art of records fails to teach the following claim limitations of “further comprising: a lower panel sheet disposed on a bottom surface of the metal plate without vertically overlapping the fingerprint sensor”; in combination with all other claim limitations.
Claims 17-23 allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 17, prior art of records fails to teach the following claim limitations of “a lower panel sheet disposed on a first surface of the filling member in the main region and on the first surface of the display panel in the main region, the lower panel sheet being provided with a sheet hole penetrating the lower panel sheet in the thickness direction of the display device”; in combination with all other claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Myers (2015/0071509) teaches a fingerprint or other biometric sensor can be disposed beneath a control button or display element, for fingerprint recognition and authentication while the device is being operated by a user. 
Han et al. (2017/0045918) teaches an electronic device includes a housing including a first housing surface that faces a first side, a second housing surface that faces a second side, and a side surface that surrounds at least a portion of a space between the first housing surface and the second housing surface, a display arranged within the housing and including a first display surface including a display screen exposed through the first housing surface and a second display surface that faces the second side, a structure arranged between the second display surface and the second housing surface including a contact surface, the structure including a through-opening, and a sensor, at least a portion of which is arranged within the opening and which is arranged to detect at least a portion of light received from the outside of the housing after passing through the first housing surface and the display. 
Kim et al. (2018/0293420) teaches A display device includes a display panel, a cover glass disposed on the display panel, and a biometric sensor device disposed below the display panel. The biometric sensor device includes a printed circuit board, a biometric sensor disposed on the printed circuit board, and a housing disposed on the printed circuit board and in which an opening is formed. The biometric sensor is disposed in the opening of the housing and is attached to a surface of the display panel through the housing.
Panchawagh et al. (2018/0373913) teaches a display device may include a platen, a display underlying the platen, and an ultrasonic fingerprint sensor underlying the display, where the ultrasonic fingerprint sensor is configured to transmit and receive ultrasonic waves via an acoustic path through the platen and the display.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREMAL PATEL whose telephone number is (571)270-5892. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PREMAL R PATEL/Primary Examiner, Art Unit 2623